DETALIED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-18 has been cancelled, claims 19-36 are original. Claims 19-36 are pending and have been examined in this application. 
This communication is the first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Arguments
Applicant’s arguments filed on 19 July 2021 with respect to claims 19 and 28 as being unpatentable under 35 USC 102 over Akuzawa and claims 22 and 31 as being unpatentable under 35 USC 103 over Akuzawa in view of Zhu have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 23-24, 26, 28-29, 32-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US20150089427) in view of Glaeser (US20120072059).

As regards claim 19, Akuzawa teaches a boat comprising (see at least [abstract]): a boat body (see at least [0038], [0051-0053], and [0061-0064]); a propulsion device disposed in the boat body and configured to generate a propulsion force for moving the boat body (see at least [0038], [0051-0053], and [0061-0064]); a display configured to display an environment map indicating the surrounding environment (see at least [0010], [0025], [0086-0087], [0107]); an input device configured to accept an input of a shore arrival target position of the boat body on the environment map and output target position information indicating the shore arrival target position (see at least [0010], [0102-0103], and [0136-0139]); and a controller configured to receive the environment information and the target position information (see at least [0010], [0102-0103], and [0136-0139]), determine a possible shore arrival space of the boat body in the surrounding environment based on the environment information (see at least [0118-0119], Akuzawa teaches receiving possible destination position (possible shore arrival spaces) in the vicinity of dropped or desired destination (shore arrival location). As such, under the broadest reasonable interpretation, Akuzawa teaches determining a possible shore arrival space of the boat body in the surrounding environment based on the environment information.), correct the shore arrival target position based on the possible shore arrival space (see at least [0118-0119], Akuzawa teaches correcting (revising) the arrival target position to a space in the vicinity of the arrival target position. As such, under the broadest reasonable interpretation, Akuzawa teaches correcting the shore arrival target position based on the possible shore arrival space), and generate an instruction signal for controlling the propulsion device so as to cause the boat body to arrive at the shore at the corrected shore arrival target position (see at least [0027-0136], Akuzawa teaches changing (dragging) destination point and when the dragged position is inappropriate another space in the vicinity of the dragged point is determined to be the destination (corrected shore arrival location, and then the central controller 8 prepares instruction signals to guide vessel to the set destination. As such, under the broadest reasonable interpretation, Akuzawa teaches generate an instruction signal for controlling the propulsion device so as to cause the boat body to arrive at the shore at the corrected shore arrival target position.).
Akuzawa do not specifically teach a sensor configured to detect a shape of a surrounding environment of the boat body and a positional relationship between the surrounding environment and the boat body, and output environment information indicating the shape of the surrounding environment and the positional relationship. Glaeser teaches a sensor configured to detect a shape of a surrounding environment of the boat body and a positional relationship between the surrounding environment and the boat body (see at least [0010], [0017], [0019], [0030], and [FIG. 1], Glaeser teaches that as soon as the environment is the ship is sufficiently detected, there is a general possibility to automatically lead the ship on an optimal course to a desired place with the support of a computer, furthermore ship 5 has many positioning systems 8 helping detect the environment of the ship)]), and output environment information indicating the shape of the surrounding environment and the positional relationship (see at least [0010], [0017], [0019], [0030], and [FIG. 1]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa to incorporate the teachings of Glaeser wherein a sensor configured to detect a shape of a surrounding environment of the boat body and a positional relationship between the surrounding environment and the boat body, and output environment information indicating the shape of the surrounding environment and the positional relationship. This would be done to improve berthing maneuvers by creating a more reliable method of performing the maneuvers (see Glaeser para 0009).
Akuzawa teaches wherein the controller is configured to correct the shore arrival target position so that the shore arrival target position is within the possible shore arrival space when the shore arrival target position is outside of the possible shore arrival space (see at least [0118-0119], Akuzawa teaches correcting (revising) the arrival target position to a space in the vicinity of the arrival target position when the target position is inputted outside the possible shore arrival space (inappropriate destination). As such, under the broadest reasonable interpretation, Akuzawa teaches wherein the controller is configured to correct the shore arrival target position so that the shore arrival target position is within the possible shore arrival space when the shore arrival target position is outside of the possible shore arrival space).
As regards claim 23, Akuzawa teaches wherein the controller is configured to detect a disposition of a pier from the environment information (see at least [0093], [0103], [0108], [0112], and [0127]), and determine the possible shore arrival space from the disposition of the pier (see at least [0093], [0103], [0108], [0112], and [0127]). 
As regards claim 24, Akuzawa teaches wherein the controller is configured to detect a disposition of another boat docked at the pier from the environment information (see at least [0093], [0103], [0108], [0112], and [0127]), and determine the possible shore arrival space from the dispositions of the other boat and the pier (see at least [0093], [0103], [0108], [0112], and [0127], Akuzawa teaches detecting a position where interferences with pier or other object (another boat) and modifying the berthing target position based on the detection. As such, under the broadest reasonable interpretation, Akuzawa teaches wherein the controller is configured to detect a disposition of another boat docked at the pier from the environment information, and determine the possible shore arrival space from the dispositions of the other boat and the pier.).
As regards claim 26, Akuzawa teaches wherein the controller is configured to detect an obstruction from the environment information (see at least [0107], [0110], and [0112]), and generate the instruction signal so as to avoid the obstruction (see at least [0107], [0110], and [0112]).
Regarding claims 28-29, 32-33, and 35 please see the rejection above with respect to claims 19-20, 23-24, and 26 which are commensurate in scope with claims 28-29, 32-33, and 35, with claims 19-20, 23-24, and 26 being drawn to a boat and claims 28-29, 32-33, and 35 being drawn to a corresponding control method of a boat. 

Claim 21, 25, 30, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US20150089427) in view of Glaeser (US20120072059) in view of Kaji et al (US20070073454).
As regards claim 21, Akuzawa teaches wherein the controller is configured to correct the shore arrival target position so that the shore arrival target position is at a space in the vicinity of the shore arrival target position (see at least [0118-0119]). However Akuzawa as modified by Glaeser do not specifically teach that the corrected target position is a center position of the possible shore arrival space when the shore arrival target position is within the possible shore arrival space. Kaji et al teaches the (see at least [0015-0016], [0021], [0114], [0131], and [Figs. 9-13]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa as modified by Glaeser to incorporate the teachings of Kaji et al wherein the corrected target position is a center position of the possible shore arrival space when the shore arrival target position is within the possible shore arrival space. This would be done to further improve and increase a safe docking of a vessel at a docking site (see Kaji et al para 0010 and 0025).  
As regards claim 25, Akuzawa as modified by Glaeser do not specifically teach wherein the controller is configured to calculate a distance to the other boat, and determine the possible shore arrival space from the distance to the other boat. Kaji et al teaches wherein the controller is configured to calculate a distance to the other boat (see at least [0018-0019], and [0056]), and determine the possible shore arrival space from the distance to the other boat (see at least [0018-0019], and [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa as modified by Glaeser to incorporate the teachings of Kaji et al wherein the controller is configured to calculate a distance to the other boat, and determine the possible shore arrival space from the distance to the other boat. This would be done to further improve and increase a safe docking of a vessel at a docking site (see Kaji et al para 0010 and 0025).  
. 

Claims 27 and 36 rejected under 35 U.S.C. 103 as being unpatentable over Akuzawa (US20150089427) in view of Glaeser (US20120072059) in view of Zhu et al (US20180012498).
As regards claim 27, Akuzawa as modified by Glaeser do not specifically teach wherein the controller is configured to determine a target bearing during the shore arrival of the boat body based on the environment information. Zhu et al teaches wherein the controller is configured to determine a target bearing during the shore arrival of the boat body based on the environment information (see at least [0016-0018], [0035-0036], and [0094-0101], Zhu et al teaches determining a course of the vessel and adjusting vessel attitude to follow the course based on berthing location). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Akuzawa as modified by Glaeser to incorporate the teachings of Zhu et al wherein the controller is configured to determine a target bearing during the shore arrival of the boat body based on the environment information. As both inventions are direct to improvement of vessel berthing. This would be done to improve safe berthing of the vessel by improving the 
Regarding claim 36 please see the rejection above with respect to claim 27 which is commensurate in scope with claim 36, with claim 27 being drawn to a boat and claim and 36 being drawn to a corresponding control method of a boat. 

Allowable Subject Matter
Claims 22 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.A.K./           Examiner, Art Unit 3667          

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667